June 29, 2006

Ms. Ingrid Wiik
c/o Alpharma Inc.

Dear Ingrid:

The purpose of this letter agreement (the "Agreement") is to amend and restate
your employment agreement with Alpharma Inc. (the "Company") dated October 26,
2000 (the "Prior Agreement"). Effective on the date of this Agreement, the terms
of your employment by the Company shall be as follows:

Employment Term
. Subject to the provisions of Section 9 of this Agreement, you shall continue
to be employed by the Company through June 30, 2006 (the "Employment Term") on
the terms and conditions set forth in this Agreement, at which time you shall
retire from all of your positions with the Company and its Affiliates, except
for your position as a director of the Company. For purposes of this Agreement,
"Affiliate" of a specified person or entity means a person or entity that
directly or indirectly controls, is controlled by, or is under common control
with, the person or entity specified.
Position
.
 a. During the Employment Term, you shall serve as the Company's President,
    Chief Executive Officer and Vice Chairman. In such positions, you shall have
    the duties and authority that are customary for persons in like positions at
    corporations of the size and type of the Company.
 b. During the Employment Term, you shall devote your full business time and
    reasonable best efforts to the performance of your duties hereunder and
    shall not engage in any other business, profession or occupation for
    compensation or otherwise that would conflict or interfere with the
    rendition of such services either directly or indirectly, without the prior
    written consent of the Board of Directors of the Company (the "Board");
    provided that nothing herein shall preclude you from continuing to serve on
    any board of directors or trustees of any business corporation or any
    charitable organization on which you currently serve.

Base Salary
. While employed hereunder your annual rate of salary ("Base Salary") shall
continue to be $710,000, payable in approximately equal semi-monthly
installments (or as otherwise paid to senior executives of the Company). Your
Base Salary includes compensation for your services as a director of the Company
and as an officer and/or director of any of its Affiliates and you shall not
receive additional compensation for such services.
Annual Bonus
. Your actual annual cash bonus for 2005 was $923,000
,
paid on March 11, 2006.
 a. Your bonus for 2006 shall be $355,000 and shall be payable on June 30, 2006.

Work Location
. During the Employment Term, you shall be expected to be present for
significant amounts of time as required to perform your responsibilities at the
Company's corporate offices in the United States and in Norway. The Company
shall reimburse you for the moving costs reasonably incurred by you in
relocating to Norway following termination (other than by the Company for Cause)
of your employment hereunder. All moving expenses shall be fully grossed-up for
any applicable taxes.
Treatment of Equity Grants; Retention Payments; Performance Units
. Your separation from employment with the Company that occurs on or prior to
the end of the Employment Term shall be treated as a retirement under the terms
of any options that you currently hold to purchase, or rights you hold to
receive, Company stock under the Company's equity compensation plans, except
that, if you are employed continuously by the Company between the date hereof
and June 30, 2006 (or such earlier date of termination of employment described
in Section 9(b)), the unvested portion of the option awarded to you on February
27, 2003 under the Company's 1997 Incentive Stock Option Plan to purchase 25,000
shares of Company stock shall become fully vested and exercisable on June 30,
2006 (or such earlier termination date, as applicable).
 a. You acknowledge and agree that the unvested 50,000 shares of restricted
    stock of the Company awarded to you on May 19, 2003 under the Company's 2003
    Omnibus Incentive Compensation Plan shall be forfeited, pursuant to the
    terms thereof, on the date of your termination of employment.
 b. You shall receive on June 30, 2006 a special award (the "Special Award") of
    $1,475,000.
 c. You shall receive, six months and one day following the end of the
    Employment Term, subject to your execution and non-revocation of a release
    in the form attached as Exhibit 1 to this Agreement (the "Release"), a
    retention payment (the "Retention Payment") equal to $1,420,000, payable in
    a lump sum in cash, plus any interest earned by Alpharma on such amount in
    an interest-bearing account between the end of the Employment Term to the
    date of payment.
 d. You shall receive, six months and one day following the end of your
    Employment Term, in respect of the unpaid Performance Units granted to you
    under the Company's 2003 Omnibus Incentive Compensation Plan, subject to
    your execution and non-revocation of the Release, a payment in cash equal to
    $833,333 in the aggregate (the "Performance Unit Payment"), plus any
    interest earned by Alpharma on such amount in an interest-bearing account
    between the end of the Employment Term to the date of payment.

Perquisites and Benefits
. During the Employment Term, the Company shall provide you with (or reimburse
you for) use of an appropriate automobile in the United States and in Norway,
plus reimbursement for garaging, insurance and maintenance. In addition, during
the Employment Term, you shall be entitled to participate in all employee
benefit plans and programs (other than retirement plan benefits which shall be
as set forth in Section 8) that are available to senior executives of the
Company on the same basis as other senior executives of the Company, including,
but not limited to, the following programs (as they may be amended from time to
time):
 a. Life insurance;
 b. Disability insurance program;
 c. 401(k) Savings Plan;
 d. Health and medical insurance;
 e. Employee Stock Purchase Plan;
 f. Deferred Compensation Plan;
 g. Paid Vacation and Holidays; and
 h. Tax and Financial Services Planning ($10,000 per year for each of 2005 and
    2006) in addition to the cost of tax advice arising from your status as a
    Norwegian citizen resident in the United States and your shift of residence
    from the United States back to Norway, and associated tax issues), fully
    grossed-up for any applicable taxes.

    During your employment hereunder reasonable business expenses incurred by
    you in the performance of your duties hereunder shall be reimbursed by the
    Company in accordance with Company policies.

    8. Special Retirement Benefit. The Company shall provide you, upon your
    retirement, an annual retirement benefit, payable in equal monthly
    installments, in accordance with the terms of Section 8 of the Prior
    Agreement, the terms of which are incorporated herein. You acknowledge and
    agree that you are not entitled to receive any other retirement benefits
    from the Company or its Affiliates, other than (a) any amounts you are
    entitled to receive as retirement benefits under any defined contribution
    plan or program funded by the Company and any defined benefit plan
    maintained by the Company or any Affiliate or predecessor thereof in Norway,
    including retirement benefits you receive under any governmental program
    (however funded) (collectively, your "Additional Retirement Benefits") and
    (b) as described in the foregoing sentence.

    9. Termination of Employment. Your employment under this Agreement shall
    terminate on June 30, 2006, but may be terminated by the Company prior
    thereto for any reason on 30 days written notice to you; provided that if
    your employment is terminated by the Company for Cause, no such advance
    notice shall be required.

    Termination By the Company for Cause or By You Without Good Reason
    .
     i.  For purposes of this Agreement, "Cause" shall mean (A) your willful
         failure to perform your duties hereunder (other than as a result of
         total or partial incapacity due to physical or mental illness) for a
         period of 30 days following written notice by the Company to you of
         such failure, (B) your conviction of, or plea of nolo contendere to, a
         felony under the laws of the United States or any state thereof or a
         misdemeanor involving moral turpitude, or (C) your willful malfeasance
         or willful misconduct in connection with your duties hereunder, or any
         other act or omission, which is materially injurious to the financial
         condition or business reputation of the Company.
     ii. If your employment is terminated by the Company for Cause, or if you
         resign without Good Reason, in either case prior to June 30, 2006, the
         Employment Term shall end, and you shall be entitled to receive subject
         to your execution and non-revocation of the Release:
          A. your Base Salary through the date of termination;
          B. any Annual Bonus earned, but unpaid as of the date of termination,
             for the immediately preceding fiscal year, paid in accordance with
             Section 4 and the Special Award described in Section 6(c) payable
             in accordance with the terms thereof;
          C. reimbursement (within 60 days following submission by you to the
             Company of appropriate supporting documentation) for any
             unreimbursed business expenses properly incurred by you in
             accordance with Company policy prior to the date of your
             termination; provided claims for such reimbursement (accompanied by
             appropriate supporting documentation) are submitted to the Company
             within 90 days following the date of your termination of
             employment, and, unless you have been terminated by the Company for
             Cause, the moving costs set forth in Section 5; and
          D. such employee benefits, if any, as to which you may be entitled
             under the employee benefit plans of the Company and Section 8 (the
             amounts described in clauses (A) through (D) hereof being referred
             to as the "Accrued Rights").

    Following such termination of your employment by the Company for Cause or
    your resignation without Good Reason, except as set forth in this Section
    9(a)(ii), you shall have no further rights to any compensation or any other
    benefits under this Agreement.

    Termination By the Company Without Cause or due to death or Disability or
    Resignation by You for Good Reason
    .
     i.  For purposes of this Agreement, "Good Reason" shall mean (A) the
         failure of the Company to pay Base Salary or Annual Bonus when due
         hereunder, (B) any material adverse change in your authority or
         responsibilities from those described in Section 2 or (C) a
         "Change-in-Control of Alpharma" as defined in the Company's Change in
         Control Plan; provided that either of the events described in clauses
         (A) and (B) of this Section 9(b)(i) shall constitute Good Reason only
         if the Company fails to cure such event within 30 days after receipt
         from you of written notice of the event which would provide the basis
         for Good Reason; provided, further, that "Good Reason" shall cease to
         exist for an event on the 60th day following the later of its
         occurrence or your knowledge thereof, unless you have given the Company
         written notice thereof prior to such date. "Disability" shall mean your
         physical or mental incapacity as a result of which you are unable, for
         a period of six consecutive months, to perform your duties.
     ii. If your employment is terminated in accordance with this Agreement by
         the Company without Cause, by reason of your death or if you resign for
         Good Reason, in each case prior to June 30, 2006 the Employment Term
         shall end, and you shall be entitled to receive, subject, except in the
         case of your death, to your execution and non-revocation of the
         Release:
          A. the Accrued Rights;
          B. the remainder of your Base Salary, paid in equal semi-monthly
             installments as if you had remained employed hereunder through June
             30, 2006;
          C. the vesting and exercisability rights described in Sections 6(a)
             and 6(b);
          D. any unpaid Special Award not included in the Accrued Rights,
             payable on June 30, 2006;
          E. any Retention Payment not included in the Accrued Rights payable as
             described in, and with interest calculated pursuant to, Section
             6(d);
          F. the Performance Unit Payment, calculated as if you had remained
             employed hereunder through June 30, 2006, and payable as described
             in, and with interest calculated pursuant to, Section 6(e); and
          G. any unpaid bonus amount described in Section 4 (b) and not included
             in the Accrued Rights, payable when specified in Section 4.

Following your termination of employment by the Company without Cause or by
reason of your death or Disability or by your resignation for Good Reason,
except as set forth in this Section 9(b)(ii) and Section 12(l), you shall have
no further rights to any compensation or any other benefits under this
Agreement.

(c) Company Car. You shall have an option, for 90 days following the end of the
Employment Term, to buy the car the Company has leased to you in Norway in an
arms length transaction. The purchase price shall equal the appraised value of
the car.

(d) Notice of Termination. Any purported termination of employment by the
Company or by you (other than due to expiration of the Employment Term or your
death) under this Section 9 shall be communicated by written Notice of
Termination to the other party hereto in accordance with Section 12(h). For
purposes of this Agreement, a "Notice of Termination" shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of employment under the provision so indicated.

(e) Internal Board/Committee Resignation. Upon termination of your employment
for any reason, you agree to resign, as of the date of such termination and to
the extent applicable, from all internal boards of directors of the Company's
Affiliates (and any committees thereof) and from all other positions with any of
the Company's Affiliates; provided, however, you shall continue to serve on the
Company's Board of Directors including any committee thereof on which you serve
for such time following your termination as you are elected and agree to serve.

Noncompetition; Confidentiality
. You agree that during your employment hereunder, and for a period of one year
thereafter you shall not engage in any activity as an officer, director,
employee, consultant, investor or otherwise on behalf of any business or other
entity that is engaged in competition with any business in which the Company or
any of its Affiliates is engaged at the time of your termination of employment
anywhere in the geographical area in which the Company or any of its Affiliates
conducts such business. You will not at any time (whether during or after your
employment) (i) retain or use for the benefit, purposes or account of you or any
other person or (ii) disclose, divulge, reveal, communicate, share, transfer or
provide access to any person outside the Company and its Affiliates (other than
its professional advisers who are bound by confidentiality obligations) any
non-public, proprietary or confidential information -- including without
limitation rates, trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals --
concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or Affiliates and/or any third party that has
disclosed or provided any of same to you on a confidential basis ("Confidential
Information") without the prior written authorization of the Board.
"Confidential Information" shall not include any information that is (i)
generally known to the industry or the public other than as a result of your
breach of this covenant or any breach of other confidentiality obligations by
third parties or (ii) made legitimately available to you by a third party
without breach of any confidentiality obligation. Anything herein to the
contrary notwithstanding, the confidentiality provisions of this Section 10
shall not apply (A) when disclosure is required by law or by any court or
administrative or legislative body (including any committee thereof) with
jurisdiction to order you to disclose or make accessible any information; (B)
with respect to any other litigation involving this Agreement, including, but
not limited to, the enforcement of this Agreement; or (C) as reasonably
necessary in connection with any assistance provided by you pursuant to Section
12(i) or pursuant to your duties are a director; provided that in the case of
clause (A) you shall give prompt written notice to the Company of such
requirement, disclose no more information than is so required, and cooperate
with any attempts by the Company to obtain a protective order or similar
treatment. Upon termination of your employment for any reason, you agree to
return to the Company any and all property of the Company of any kind or
description whatsoever which on the date of termination is in your possession or
under your control; provided that you may continue to keep and use for a
reasonable period of time the Company's computer currently in your possession.
Anything to the contrary notwithstanding, you shall be entitled to retain (i)
papers and other materials of a personal nature, including, but not limited to,
photographs, correspondence, personal diaries, calendars and Rolodexes, personal
files and phone books, (ii) information showing your compensation or relating to
reimbursement of expenses, (iii) information that you reasonably believe may be
needed for tax purposes, (iv) copies of plans, programs and agreements relating
to your employment, or termination thereof, with the Company, (v) minutes,
presentation materials and personal notes from any meeting of the Company's
board of directors, or any committee thereof, while you were a member of the
board and (vi) any all materials you reasonably believe relate to your continued
service as a member of the Company's board of directors.

11. Tax Matters.

Notwithstanding anything in this Agreement to the contrary, to the extent that
any payment or benefit received or to be received by you in connection with a
"change in the ownership or effective control" of the Company or "in the
ownership of a substantial portion of the assets" of the Company (a "change in
control") for purposes of Code Section 280G (whether pursuant to the terms of
this Agreement ("Contract Payments") or pursuant to any other plan, arrangement
or agreement with (1) the Company or any of its subsidiaries, (2) any person
whose actions result in a change in control or (3) any Affiliate of the Company
or such person (collectively with the Contract Payments, "Total Payments"))
would, as determined by tax advisers selected by the Company, result in any
"Excess Parachute Payments" as defined in Code Section 280G being subject to the
tax ("Excise Tax") imposed by Code Section 4999, then Contract Payments provided
pursuant to this Agreement shall be reduced to the extent necessary so that no
portion of all Contract Payments shall be subject to the Excise Tax, but only
if, by reason of such reduction, your "net after-tax benefit" (defined below)
shall exceed what the net after-tax benefit would have been if such reduction
were not made and you paid such Excise Tax. "Net after-tax benefit" shall mean
(1) the sum of the Total Payments which you receive or are then entitled to
receive that would constitute a "parachute payments" within the meaning of
Section 280G of the Code, less (2) the amount of federal income taxes payable
with respect to the Total Payments calculated at the maximum marginal income tax
rate for each year in which the Total Payments shall be paid to you (based upon
the rate in effect for such year as set forth in the Code at the time of the
first payment of the foregoing), less (3) the amount of Excise Taxes imposed
with respect to the Total Payments by Section 4999 of the Code.

12. Miscellaneous.

Governing Law
. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to conflicts of laws principles
thereof.
Entire Agreement/Amendments
. This Agreement and the Release contain the entire understanding of the parties
with respect to your employment by the Company and supersede all prior
agreements and understandings between you and the Company (except, to the extent
not modified herein, for (i) award agreements under which you have been granted
(A) options in 2000, 2001, 2002, 2003, 2004 and 2005 to purchase a total of
414,500 shares of the Company's common stock and (B) a total of 95,000
restricted shares of the Company's common stock in 2004 and 2005 and (ii) plans,
programs and agreements described in Section 7 or pursuant to which you are
entitled to Additional Retirement Benefits (the items in clauses (i) and (ii),
collectively, the "Continuing Agreements")), including but not limited to the
Prior Agreement. Any prior negotiations, correspondence, agreements, proposals
or understandings relating to the subject matter hereof shall be deemed to have
been merged into this Agreement, and such negotiations, correspondence,
agreements, proposals, or understandings shall be deemed to be of no force or
effect. There are no representations, warranties, promises, restrictions, or
agreements, whether express or implied, or oral or written, with respect to the
subject matter hereof, except as expressly set forth herein. This Agreement may
not be altered, modified, or amended except by written instrument signed by the
parties hereto.
No Waiver
. The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver of such party's
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.
Severability
. In the event that any one or more of the provisions of this Agreement shall be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not be affected thereby.
Assignment
. This Agreement shall be binding upon and inure to the benefit of the parties
and their respective successors, heirs (in the case of you) and assigns. No
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company without your prior written consent, except that such
rights or obligations may be assigned or transferred pursuant to a merger or
consolidation in which the Company is not the continuing entity, or a sale,
liquidation or other disposition of all or substantially all of the assets of
the Company, provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and assumes the liabilities,
obligations and duties of the Company under this Agreement, either contractually
or as a matter of law. The Company further agrees that, in the event of any
disposition of all or substantially all of the assets of the Company, it shall
use its reasonable best efforts to cause such assignee or transferee to assume
the liabilities, obligations and duties of the Company hereunder, either
contractually or as a matter of law. None of your rights or obligations under
this Agreement may be assigned or transferred by you, without the Company's
prior written consent, other than your rights to compensation and benefits,
which may be transferred only by will or operation of law.
Set Off; Mitigation
. The Company's obligation to pay you the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim or
recoupment of amounts owed by you to the Company or its Affiliates. You shall
not be required to mitigate the amount of any payment provided for pursuant to
this Agreement by seeking other employment, and any amount otherwise payable
hereunder shall not be reduced on account of any of your earnings pursuant to
such employment.

(g) Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of your termination of employment with the Company
you are a "specified employee" as defined in Section 409A of the Internal
Revenue Code of 1986, as amended (the "Code") and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
shall defer the commencement of the payment of any such payments or benefits
hereunder (together with interest as provided in Sections 6(d) and 6(e)) until
the date that is six months following your termination of employment with the
Company (or the earliest date permitted under Section 409A of the Code) and (ii)
if any other payments of money or other benefits due to you hereunder could
cause the application of an accelerated or additional tax under Section 409A of
the Code, such payments or other benefits shall be deferred if deferral shall
make such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Board, that does not cause such an
accelerated or additional tax; provided that neither the Company nor any of its
employees or representatives shall have any liability to you with respect
thereto.

(h) Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Company:

One Executive Drive
Fort Lee, New Jersey 07024

Attention: General Counsel

If to you:

To the most recent address set forth in the personnel records of the Company.

(i) Cooperation. You shall provide your reasonable cooperation in connection
with any action or proceeding (or any appeal from any action or proceeding)
which relates to events occurring during your employment hereunder; provided
that (i) in any matter subject to this Section 12(i), you shall not be required
to provide any cooperation if such cooperation is materially adverse to your
legal interests and you shall not be required to act against the best interests
of any new employer or new business venture in which you are a partner or active
participant where the interests of your new employer or new business venture are
materially adverse to the interests of the Company, and (ii) any request for
such cooperation shall take into account (A) the significance of the matters at
issue in the litigation, arbitration, proceeding or investigation and (B) your
other personal and business commitments. The Company agrees to provide you
reasonable notice, to the extent practicable, in the event your assistance is
required. The Company shall reimburse you for the reasonable expenses and costs
actually incurred by you as a result of providing such assistance, upon the
submission of the appropriate documentation to the Company. Such expenses and
costs shall include, without limitation, reasonable travel costs and reasonable
legal fees to the extent such amounts are approved by the Company, such approval
not to be unreasonably withheld. Your entitlement to reimbursement of such
expenses and costs, including legal fees, pursuant to this Section 12(i), shall
in no way affect your rights to be indemnified and/or advanced expenses in
accordance with the Company's corporate documents and any applicable insurance
policy. This section shall survive any termination of your employment or this
Agreement.

(j) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such U.S. Federal, state, local and non-U.S. taxes as may be
required to be withheld pursuant to any applicable law or regulation.

(k) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. For this purpose, a facsimile copy or PDF
shall be deemed an original.

(l) Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of your employment to the extent necessary to the
intended preservation of such rights and obligations or as otherwise provided
herein.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

ALPHARMA INC.

INGRID WIIK

_/s/ Peter Tombros________________

/s/ Ingrid Wiik

__________________

By: Peter Tombros
Title: Chairman, Board of Directors

 

Exhibit 1

Mutual Release of All Claims

Dear Ingrid:

This General Release of All Claims ("Agreement") summarizes our mutual
understanding regarding termination of your employment with Alpharma Inc. (the
"Company") and its affiliates under the terms of your employment agreement with
the Company dated June 28, 2006 (the "Employment Agreement").

1. General Release. Except for the rights set forth in this Agreement and the
rights set forth in the Employment Agreement or the Continuing Agreements (as
such term is defined in the Employment Agreement), you irrevocably and
unconditionally release and forever discharge the Company and its parents,
subsidiaries and affiliates and each of their respective stockholders,
predecessors, successors, assigns, agents, directors, officers, employees and
representatives ("Released Parties"), from any and all, whether known or
unknown, claims, liabilities, losses, agreements, rights, causes of action and
expenses of any nature whatsoever, by reason of any matter, action, omission,
course or thing whatsoever occurring up to the date this Agreement is signed by
you including, without limitation, those relating to your employment with the
Company or its affiliates, or concerning the termination of such employment,
which you may now or at any time hereafter have against any of the Released
Parties. This includes, but is not limited to, any claims or rights you may have
under any Federal, State or local laws or regulations prohibiting employment
discrimination on the basis of race, color, national origin, religion, sex, age,
sexual orientation, ancestry, medical condition, marital status, physical or
mental disability (including, but not limited to, those covered by the New York
Human Rights Law, Exec. Law Section 290 et seq.; the New York City
Administrative Code, Title 8, Chapter 1, Section 8-107 et seq.; Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000e et seq.; the Age
Discrimination in Employment Act, as amended, 29 U.S.C. Section 621 et seq.; the
Americans With Disabilities Act of 1990, as amended, 42 U.S.C. Section 12101 et
seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. Section 701 et seq.;
and the Employee Retirement Income Security Act, as amended, 29 U.S.C. Section
1001 et seq.). Subject to the first sentence of this paragraph, this also
includes, but is not limited to, a release of any claims or rights you may have
based upon contract, covenant, public policy or tort. If, notwithstanding this
Agreement, you bring an action against any of the Released Parties, based on any
matter otherwise covered by this Agreement, you agree that you will pay all
costs and expenses incurred by any of the Released Parties in defending against
such suit, including reasonable attorney fees.

Notwithstanding anything in this Agreement to the contrary, the release provided
for in the immediately preceding paragraph shall not apply to (i) claims that
you may have against the Company for reimbursement of ordinary and necessary
business expenses incurred by you during the course of your employment; (ii)
claims for which you are entitled to be indemnified under the Company's
Certificate of Incorporation or By-laws or under applicable law or pursuant to
the Company's directors' and officer's liability insurance policies; and (iii)
any rights that you may have as a current, future or former member of the board
of directors of the Company.

Notwithstanding the possibility that you may hereafter discover facts different
from or in addition to those you now know or believe to be true, you hereby
expressly waive all rights under any statute or legal principle of similar
effect in respect of the claims as set forth in this Paragraph 1 above except
for the matters set forth in this Agreement. You represent that you are the sole
owner of all rights, interests and claims released herein.

In consideration of this Agreement, except for their rights pursuant to this
Agreement and the Employment Agreement, all of which rights it is understood
that they expressly reserve, the Company and its subsidiaries hereby irrevocably
and unconditionally release and discharge you and your successors and assigns of
and from any and all, whether known or unknown, claims, liabilities, losses,
agreements, rights, causes of action and expenses of any nature whatsoever, by
reason of any matter, action, omission, course or thing whatsoever occurring up
to the date this Agreement is signed by the Company including, without
limitation, those relating to your employment with the Company or its
affiliates, or concerning the termination of such employment which the Company
and its affiliates may now or at any time hereafter have against you and your
successors and assigns. If, notwithstanding this Agreement, the Company or its
affiliates bring an action against you based on claims from which you have been
released, the Company agrees that it will pay all its costs and expenses
incurred by you in defending against such suit, including reasonable attorney
fees.

2. Non-admission of Liability. You agree not to assert that this Agreement is an
admission of guilt or wrongdoing on the part of the Released Parties because the
Released Parties do not believe or admit that any of them has done anything
wrong. In addition, the Company agrees not to assert that this Agreement is an
admission of guilt or wrongdoing on your part because you do not believe or
admit that you have done anything wrong.

3. Non-Disparagement. For two years following the date of this Release, you
agree that you will not at any time make any written or oral statements,
representations or other communications that disparage or are otherwise damaging
to the business or reputation of the Company or its affiliates or any officer,
director or employee of the Company or its affiliates (other than to the extent
necessary to respond in an appropriate manner to any legal process or give
appropriate testimony in a legal or regulatory proceeding or to respond to
incorrect, disparaging or derogatory statements made by the Company or any of
its officers or directors) and the Company agrees that neither it nor its
subsidiaries will make any written or oral statements, representations or other
communications that disparage or are otherwise damaging to your reputation
(other than to the extent required by law or necessary to respond in an
appropriate manner to any legal process or give appropriate testimony in a legal
or regulatory proceeding or to respond to incorrect, disparaging or derogatory
statements made by you).

4. Review and Revocation. You understand that you have been given a period of
twenty-one (21) days to review and consider this Agreement before signing it.
You further understand that you may use as much of this twenty-one (21) day
period as you wish prior to signing. You are strongly encouraged to consult with
an attorney before signing this Agreement. However, you understand that whether
or not to do so is your decision.

You may revoke this Agreement within seven (7) days of your signing it.
Revocation can be made by delivering a written notice of revocation to the
General Counsel of Alpharma. For this revocation to be effective, written notice
must be received by such General Counsel at One Executive Drive, Fort Lee, New
Jersey 07024, no later than 5:00 p.m. on the seventh day after you sign this
Agreement. If you revoke this Agreement it shall not be effective or
enforceable.

5. Governing Law. This Agreement and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
New York notwithstanding any New York or other conflict of law provision to the
contrary.

6. Severability. You and the Company both agree that if any term of this
Agreement is invalid or unenforceable that term will be inoperative, but the
remaining terms will not be affected and will be construed and enforced as if
this Agreement did not contain the invalid term.

Sincerely,

ALPHARMA INC.

By: /s/ Peter Tombros________
Peter Tombros
Chariman of the Board

I ACKNOWLEDGE THAT I HAVE READ THIS AGREEMENT, THAT I UNDERSTAND IT, AND THAT I
AM VOLUNTARILY ENTERING INTO IT. AS THIS AGREEMENT CONTAINS A RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS, I HAVE READ THIS AGREEMENT VERY CAREFULLY.

AGREED TO: _/s/ Ingrid Wiik_______

INGRID WIIK

DATE: _________June 29, 2006______